EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edwin Garlepp (reg. no. 45,330) on February 4, 2021.
The application has been amended as follows:

In the Claims:
Amended claims 13 and 20 according to the following:
In claim 13, line 1, changed “2” to --1--.
In claim 20, line 2, changed “2” to --1--.



Allowable Subject Matter

Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting device comprising at least one surface light source and a support for this, wherein the surface light source comprises a fixing element which extends in a longitudinal direction and has a T-shaped cross-section, and wherein the support comprises a receiving part for the fixing element, a cross-section through the receiving part having a shape complementary to the cross-section of the fixing element, the lighting device comprising at least one stop of the fixing element against the receiving part, the stop being arranged on an end face of the fixing element that intersects the longitudinal direction, wherein the fixing element comprises an upright capped with a head, the upright extending from a lower face of the surface light source, the upright and the head together with this lower face of the surface light source delimiting at least one engagement groove for the receiving part of the support.  The Chiang reference discloses the claimed invention but fail to teach or suggest that the fixing element comprises an upright capped with a head, the upright extending from a lower face of the surface light source, the upright and the head together with this lower face of the surface light source delimiting at least one engagement groove for the receiving part of the support.  Moreover, Examiner does not find sufficient reason or motivation to modify the device in Chiang to achieve the structural and functional differences recited in claim 1.  Claims 3-8, 10-15 and 17-20 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 9, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including lighting device comprising at least one surface light source and a support for this, wherein the surface light source comprises a fixing element which extends in a longitudinal direction and has a T-shaped cross-section, wherein the support comprises a receiving part for the fixing element, a cross-section through the receiving part having a shape complementary to the cross-section of the fixing element, the lighting device comprising at least one stop of the fixing element against the receiving part, the stop being arranged on an end face in the extension of the fixing element that intersects the longitudinal direction, wherein the receiving part comprises a guide portion for the fixing element and an engagement portion for the fixing element, the guide portion and the engagement portion being situated in the extension of each other in the main extension direction of the receiving part, and wherein the lighting device comprises a pre-assembly hook for the surface light source on the support, formed by a lug protruding from a side wall of the engagement portion and a flexible tab arranged on the fixing element.  The Moon reference discloses the claimed invention but fails to teach or suggest that the lighting device comprise a pre-assembly hook for the surface light source on the support, formed by a lug protruding from a side wall of the engagement portion and a flexible tab arranged on the fixing element.  Moreover, Examiner does not find sufficient reason or motivation to modify the device in Moon to achieve the structural and functional differences recited in claim 9.  
Regarding claim 16, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including lighting device comprising at least one surface light source and a support for this, wherein the surface light source comprises a fixing element which extends in a longitudinal direction and has a T-shaped cross-section, wherein the support comprises a receiving part for the fixing element, a cross-section through the receiving part having a shape complementary to the cross-section of the fixing element, the lighting device comprising at least one stop of the fixing element against the receiving part, the stop being arranged on an end face in the extension of the fixing element that intersects the longitudinal direction, wherein the receiving part comprises a guide portion for the fixing element and an engagement portion for the fixing element, the guide portion and the engagement portion being situated in the extension of each other in the main extension direction of the receiving part, wherein the engagement portion extends protruding from the guide portion in an elevation direction perpendicular to the main extension direction, and wherein the lighting device comprises a pre-assembly hook for the surface light source on the support, formed by a lug protruding from a side wall of the engagement portion and a flexible tab arranged on the fixing element.  The Moon reference discloses the claimed invention but fails to teach or suggest that the lighting device comprise a pre-assembly hook for the surface light source on the support, formed by a lug protruding from a side wall of the engagement portion and a flexible tab arranged on the fixing element.  Moreover, Examiner does not find sufficient reason or motivation to modify the device in Moon to achieve the structural and functional differences recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875